internal_revenue_service number release date index number -------------------------- --------------------------- ------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number -------------------- refer reply to cc psi b03 plr-148943-11 date date legend company -------------------------------------------------- -------------------------- subsidiary -------------------------------------------------- ----------------------------- state d1 d2 ------------ -------------------------- --------------------- dear ------------ this letter responds to a letter dated date submitted on behalf of company requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations for company to elect to treat subsidiary as a qualified_subchapter_s_subsidiary qsub under sec_1361 of the internal_revenue_code code facts according to the information submitted company is a state corporation which elected to be an s_corporation effective d1 subsidiary is also a state corporation which elected to be an s_corporation effective d1 on d1 company acquired all of the outstanding_stock of subsidiary and intended to treat subsidiary as a qsub effective plr-148943-11 d2 however company failed to timely file form_8869 qualified_subchapter_s_subsidiary election law and analysis sec_1361 provides that except as provided in regulations prescribed by the secretary for purposes of title i a corporation which is a qsub shall not be treated as a separate corporation and ii all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation which is not an ineligible_corporation as defined in sec_1362 if percent of the stock of the corporation is held by an s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1_1361-3 of the income_tax regulations provides the time and manner of making a qsub election a taxpayer makes a qsub election for a subsidiary by filing form_8869 with the appropriate service_center sec_1_1361-3 provides that a qsub election cannot be effective more than two months and days prior to the date of filing sec_1_1361-3 provides that an extension of time to make a qsub election may be available under sec_301_9100-1 and sec_301_9100-3 sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election to include an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government plr-148943-11 conclusion based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently company is granted an extension of time of one hundred twenty days from the date of this letter to elect to treat subsidiary as a qsub effective d3 the election should be made by filing form_8869 with the appropriate service_center a copy of this letter should be attached to the election except as expressly provided herein we express or imply no opinion concerning the tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion concerning whether company is a valid s_corporation or whether subsidiary is eligible to be a qsub under a power_of_attorney on file with this office we are sending a copy of this letter to company's authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination sincerely stacy l short senior technician reviewer office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
